Citation Nr: 1225034	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for proteinuria.

2.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cardiovascular disease (claimed as ischemic heart disease), including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969, to include service in Vietnam from September 1968 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in White River Junction, Vermont.  A November 2007 rating decision denied entitlement to service connection for protienuria; an April 2008 rating decision awarded an increased rating for PTSD from 30 to 50 percent, effective in December 2007; and, a December 2010 rating decision, in pertinent part, denied entitlement to service connection for non-ischemic cardiomyopathy and CHF.

The Veteran testified at a Board hearing via video conference in May 2012 before the undersigned Veterans Law Judge, with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.  The Veteran also requested a local hearing before an RO decision review officer which was scheduled for August 17, 2011.  The Veteran, however, opted for an informal conference in lieu of a formal hearing.  A synopsis of that conference is also of record.

The matters of entitlement to service connection for kidney and skin disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for a cardiovascular disease (claimed as ischemic heart disease), including as secondary to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have disability exhibited by proteinuria that is related to service.

2.  PTSD is manifested by no more than occupational and social impairment due to reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Disability exhibited by proteinuria was not incurred or aggravated in service.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The requirements for an evaluation higher than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1),4.1, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decisions appealed,  VA notified the Veteran in July and December 2007, and December 2010, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.  The Board finds all three letters were fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In addition to the private treatment records related to the Veteran's claims, the records related to the Veteran's receipt of benefits administered by the Social Security Administration are also of record.  Neither the Veteran nor his representative asserts that there is additional evidence to be obtained to assist the Veteran with his claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service Connection - Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

In a July 2007 statement in support of his claim, the Veteran asserted he experienced headaches and muscle soreness in June or July 1969 during his tour in Vietnam.  Per the Veteran, medical personnel told him his blood profile was high, and his urine protein was very high; the thin blood was explained as due to heat and excess activity, but the protein was not addressed.  The Veteran asserts it was due to his presumed exposure to Agent Orange while in Vietnam.

A July 1968 Report of Medical History related to the Veteran's physical examination to determine his fitness for overseas duty reflects the Veteran indicated a prior history of a kidney stone or blood in the urine.  The examiner noted hematuria of undetermined etiology in July 1968, and there was no recurrence of the symptom.  The July 1968 Report Of Medical Examination For Active Duty reflects the Veteran's albumin and sugar were negative, and the Veteran's genitourinary system was assessed as normal.  A urinalysis report dated in June, year not noted, reflects the specific gravity of the Veteran's urine sample was 1.024, and his albumin and sugar were negative.  The Veteran did not report a history of blood in urine on his September 1969 Report of Medical History for his examination for separation.  The September 1969 Report Of Medical Examination For Separation reflects albumin and sugar were negative, and the genitourinary system was assessed as normal.

Private records dated in March 1987 and October 1990 note a urinalysis revealed 4+ protein.  The 1990 urinalysis also noted the presence of bacteria.  The March 1987 entry notes the Veteran's physician referred to it as a previously discovered kidney disturbance that had not gone away.  A 24-hour urine collection and referral to a kidney expert was suggested.  A May 1998 letter to the Veteran from his physician noted his kidney function tests were within normal limits.

The above records do note any specific disease or disorder that may have been related to the protein in the urine revealed by the urinalyses in the 1990s.  The salient point for this appeal, however, is that proteinuria is a laboratory value, not a disease or disorder.  There is nothing in the record showing the presence of an underlying disability exhibited by proteinuria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Thus, there is no basis for service connection.  38 C.F.R. § 3.303.  

Increased Rating - Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Historically, a March 1998 rating decision granted service connection for PTSD with a 10 percent rating, effective in December 1996.  As noted in the Introduction, a December 2006 rating decision granted an increased rating from 10 to 30 percent, effective in September 2006; and, VA received the Veteran's current claim in December 2007.

In a December 2007 statement in support of his claim, the Veteran reported that his dreams had increased in severity-occurring often two to three times a week; he awoke each night between 1:00 and 3:00 a.m. to check his entire house.  The Veteran also reported that he continued to be jumpy and nervousness.

The June 2008 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted a form completed by the Veteran's treating physician to the effect that the Veteran was totally disabled secondary to the residuals of his stroke.  The examiner noted the Veteran had not been hospitalized for any psychiatric treatment since the last examination, and that the Veteran had received PTSD therapy biweekly over the last 15 years.  The examiner noted the Veteran reported his PTSD symptoms were moderate to severe, and there had been no remissions since the last examination.  The Veteran reported the Zoloft was moderately helpful, but he did not believe the sleeping medication was effective, as he awoke every night and checked his home.  The Veteran reported he awoke feeling tired, his stress seemed to have increased, he no longer trusted his work, and it had become more difficult to maintain focus.  The examiner noted the Veteran was a self-employed accountant, and he worked with his wife, who was the office manager.  The Veteran reported he worked 25 to 30 hours a week prior to having a transient ischemic attack (TIA) in October 2007.  Since then his work has been limited to two hours a day answering the phone.  He also reported he had to have his wife check his work because he made a lot of errors.  The Veteran assessed the quality of his work as poor and noted it was hard to work because of fatigue and anxiety.  He also reported that his physical medical problems had caused him great stress.  He stopped playing golf due to lethargy.  The Veteran has severe cerebrovascular disease, and he had experienced three TIAs over the prior year.  He reported a good relationship with his wife and oldest son and grandchildren but was estranged from his two younger sons by a prior marriage.  The Veteran reported some social relationships through his involvement with Alcoholics Anonymous and leisure pursuits, but his physical health had restricted those outlets.  The Veteran denied any prior suicide attempts.

Mental status examination revealed the Veteran had no impairment in thought process or communication, and there was no evidence of delusions or hallucinations.  The Veteran was pleasant and cooperative, and maintained good eye contact.  The examiner observed no inappropriate behaviors, and the Veteran denied any suicide or homicide thoughts.  The Veteran alert and oriented to person, place, and time, and showed the ability to maintain minimum personal hygiene.  The Veteran denied long-term memory deficits, but he reported short-term memory problems, and that he transposed numbers at work and had difficulty remembering names.  The Veteran denied panic attacks, and he was not obsessive or ritualistic.  Rate and flow of speech were unremarkable, and there was no evidence of impaired impulse control.  The Veteran reported he tried to keep a positive mood, but he worried about becoming a burden to others.  The examiner noted the Veteran continued to meet the criteria for a diagnosis of PTSD as well as alcohol dependence in full and sustained remission.  Axis V was assigned Global Assessment of Functioning (GAF) 50.

The examiner noted the Veteran's overall functioning had decreased since his last Compensation and Pension examination, and it appeared his PTSD symptoms were in part responsible for the Veteran's impaired functioning and quality of life.  The Veteran's severe physical problems were independently responsible for some of the Veteran's impaired functioning, according to the examiner.  The Veteran's increase in the frequency of nightmares and sleep impairment appeared to be due to his PTSD symptoms.  On the other hand, the examiner noted, the Veteran's decreased work and effectiveness at work were more related to his medical illnesses.  The examiner opined the Veteran's PTSD symptoms moderately affected his occupation and social functioning.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 50 is at the top end of the range 41 to 50, and is indicative of serious symptoms ((e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The objective findings on clinical examination show that symptoms of PTSD most nearly approximate the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  Although the Veteran's GAF indicates serious symptoms, it also reflects his overall functioning.  The examiner clearly opined the Veteran's PTSD symptoms had a moderate impact on his social and industrial functioning.  Further, a higher, 70 percent, rating was not met or approximated, as the examination findings did not include such symptoms as suicide or homicide ideation, spatial disorientation or flattened affect.  The Veteran retained the ability to form and maintain social relationships, as shown by his marital relationship and relationship with his son and grandchildren.

The December 2009 examination report reflects the examiner conducted a review of the claims file, and the examiner noted the Veteran's receipt of Social Security benefits.  The examiner noted the Veteran's hospitalizations in 2007 for his heart problems, which included implantation of a pacemaker, and the fact the Veteran had never been under the care of a psychiatrist, only a therapist at the Vet Center where he received outpatient PTSD counseling.  The Veteran's primary care physician prescribed his psychiatric medications.  The Veteran reported his PTSD symptoms were chronic and daily, and there had not been any sustained or significant remissions.  He reported further that he found the counseling helpful, but his medications had not been as helpful.  The Veteran reported an inability to tolerate a higher dosage of Zoloft, and he also complained of sexual side effects from it.  He also reported continuous sleep problems even while taking Ambien.  The Veteran reported he was doing the best he could under very difficult circumstances.  He lost a job that was very important to him because he no longer could do accounting or financial planning.  He reported he could not focus, and the inability to focus was very frustrating.  The examiner noted the Veteran described a multifactoral basis for his inability to concentrate, focus, and remember things:  insomnia, which was PTSD related; and because of the residuals of his TIAs and cerebrovascular disease.  The Veteran continued to enjoy role functioning as a husband, father, and grandfather.  He reported a good quality of social interpersonal relationships, and he enjoyed a reasonable amount of recreational leisure pursuits.

Mental status examination revealed the Veteran as calm and cooperative, and obviously frustrated with his physical health status.  There was no impairment of thought process, and there were no delusions or hallucinations.  Eye contact was good, and there was no suicide or homicide ideation.  He was alert and oriented in all spheres.  The Veteran reported no memory loss or impairment.  The examiner noted that, while the Veteran reported poor attention, concentration, and focus, he was able to attend to an hour-long interview without disruption.  There was no obsessive ritualistic behavior, and rate and flow of speech was coherent and logical.  The Veteran reported he remained anxious and fearful, but he denied panic attacks, depression, anger, or irritability.  There was no impaired impulse control.  The Veteran reported continued insomnia despite his medication.  He reported he felt like a burden to his family, as he no longer was able to work, but he denied significant sadness or anhedonia.  The examiner diagnosed PTSD of moderate severity, and assigned Axis V GAF 60 to 70 as concerned the PTSD.
The examiner noted the Veteran had clearly experienced an overall deteriorated quality of life, but most of it was due to changes in his physical health status rather than changes in his PTSD symptoms.  The examiner opined there was not a clear linkage between the Veteran's deterioration and his PTSD, though his PTSD continued to impede his functional status and quality of life to the extent it did as noted at the 2007 examination.  Further, while the Veteran was clearly unable to sustain his small business, it was due to decreased cognitive functioning secondary to the cerebrovascular disease, and not his PTSD.  The examiner noted further that, while a small portion of the Veteran's functional impairment might be due to under treated PTSD or emerging depression, it was not a significant factor.

The examination findings show the Veteran's PTSD continued to more nearly approximate the 50 percent rating.  38 C.F.R. § 4.7.  As the examiner noted, the Veteran continues to maintain effective relationships and he pursues leisure activities to the extent his physical health allows.  Further, there is no evidence of suicide or homicide thoughts, panic attacks, or memory impairment.

The Veteran's outpatient counseling records for this appeal period are in no way contradictory to the findings at the VA examination.  They note the Veteran's reports of continuous nightmares, sleep impairment, and insomnia as a result.  They also note the Veteran's reports of his declining ability to function after his cerebro-vascular disease-related procedures.  The therapist did not assign a GAF after any of the entries.  The counseling records also reveal that the Veteran's PTSD was not the driving stressor on his marriage but his wife's alcohol dependence.

In light of all of the above, the Board finds the preponderance of the evidence shows 50 percent reasonably compensates the Veteran for his occupational and social functioning due to his PTSD.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, DC 9411.  The Board notes the Veteran is rated separately for his erectile dysfunction and loss of creative organ due to the side effects of his medication.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  See Hart, 21 Vet. App. 505.   The evidence, however, shows the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU.  See 38 C.F.R. § 4.16.  Furthermore, there is nothing in the record that implicitly raises a claim of TDIU, and review of the overall evidence does not reflect that the Veteran's service-connected disability alone precludes employment.  The Veteran did not appeal the March 2010 rating decision that denied a total disability evaluation on the basis of individual unemployability.  Further, the May 2008 Social Security Disability Determination and Transmittal notes the Veteran's disability was based on cardiovascular disability and not his PTSD or erectile dysfunction.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The Board finds, however, the severity of the Veteran's PTSD is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); see also Thun v. Peake, 22 Vet. App. 111 (2008).
 
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for proteinuria is denied.

Entitlement to a rating higher than 50 percent for PTSD is denied.


REMAND

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 38 C.F.R. § 3.309(e).  All Veterans who served in Vietnam during the prescribed time period are presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6).  As earlier noted, the Veteran served in Vietnam.

A November 2010 VA medical review report reflects a cardiologist opined the Veteran had manifested atherosclerotic cardiovascular disease, and he currently manifests minimal CAD diagnosed by catherization.  If CAD  manifests to a degree of at least 10 percent, it is presumed to have had its onset during the period of Vietnam service.  38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  Thus, the Board needs additional medical input on the extent of the Veteran's diagnosed "minimal" CAD.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another VA examination to determine whether he has ischemic heart disease and if so whether or not it is manifested by compensable residuals (does it result in a workload of no greater than 10 metabolic equivalents (METs) or dyspnea, fatigue, angina, dizziness, syncope or require the use of continuous medication?  The examiner is asked to provide a full explanation for any opinion provided and consider the previous opinions of record, including the November 2010 VA examination report.

2.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


